Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/7/2020 and 3/15/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 5, “the network storage drive” lacks proper antecedent basis since it was not mentioned previously.
	Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petisce et al. (U.S. Publication No. 2016/0028821 A1), hereafter referred to as Petisce’821.
Referring to claim 1, Petisce’821, as claimed, a method of writing test data directly from a testing device (CGM sensor 410, see Fig. 4) to a network storage device (cloud storage network 450, see Fig. 4 and para. [0042]) without assistance of a computerized controlling device configured to control the testing device (relay data without the need for any additional devices or user operations, see para. [0043]), comprising:  establishing a direct data connection between the testing device and the network storage drive (connect the CGM sensor output directly to the cloud storage network 450, see paras. [0042]-[0043] and Fig. 4); selecting a location on the network storage drive to store test data (communicate and storing data of the CGM sensor to the cloud storage network 450, see para. [0043] and Fig 4); using the computerized controlling device to instruct the testing device to generate test data of a sample under test (smart phone serves as an input, control and display device for the CGM sensor, see para. [0033]); and writing the test data directly to the network storage drive as the data becomes continuously monitoring a blood glucose level or variable and storing the data to the cloud storage network 450 without the need for any additional devices or user operations, see paras. [0043]-[0047], Figs. 4 and 5).
As to claim 2, Petisce’821 also discloses the test data includes DC cycle data and Electrochemical Impedance Spectroscopy (EIS) data (monitoring data such as a blood glucose level or other variables, see paras. [0030] and [0044]).
As to claim 3, Petisce’821 also discloses the testing device includes a control module configured to control writing of the test data to the network storage drive (measurements of the sensor 410 are processed for transmission and transmitted by the transmitter 420; the internet gateway chip 440 enables the user to connect directly to the cloud storage network 450, see paras. [0042]-[0043] and Fig. 4).
As to claim 4, Petisce’821 also discloses the control module includes network IP addressing to write the test data to the network storage drive (communicate and storing data of the CGM sensor to the cloud storage network 450, see para. [0043] and Fig 4; note: transmitter includes the internet gateway chip 440 or a web service application programming interface (API), see para. [0044]).
As to claim 5, Petisce’821 also discloses the testing device includes a data out port to transmit the test data to the network storage drive (connect the CGM sensor output directly to the cloud storage network 450, see paras. [0042]-[0043] and Fig. 4).
As to claim 6, Petisce’821 also discloses the writing of test data to the network storage drive is performed with zero-loading of the computerized controlling device resources (storing the data to the cloud storage network 450 without the need for any additional devices or user operations, see paras. [0043]-[0047], Figs. 4 and 5).
As to claim 7, Petisce’821 also discloses the control module includes firmware (smart phone devices such as iPhone, Android, Blackberry, etc. operates with firmware, see para. [0033]) to control writing of the test data to the network storage drive (measurements of the sensor 410 are processed for transmission and transmitted by the transmitter 420; the internet gateway chip 440 enables the user to connect directly to the cloud storage network 450, see paras. [0042]-[0043] and Fig. 4).
Note claim 8 recites similar limitations of claim 1.  Therefore it is rejected based on the same reason accordingly.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Szolyga et al. (U.S. Publication No. 2007/0022218 A1) discloses network-attached storage device having a connection to a local user device.
Morrison et al. (U.S. Patent No. 7,395,163 B1) discloses a method of detecting system function by measuring frequency response.
Fox et al. (U.S. Publication No. 2005/0209824 A1) discloses a system including a logger, a memory device, and an outbound data transfer device.
Schmid et al. (U.S. Publication No. 2003/0073341 A1) discloses a sensor with data storage medium.
Pierce et al. (U.S. Publication No. 2003/0028344 A1) discloses a system and method for modular storage of measurement streams using a hierarchy of stream-processing objects.
Gideon et al. (U.S. Publication No. 2012/0019643 A1) discloses passive demographic measurement apparatus and sending data to remote devices.
Sharma et al. (U.S. Publication No. 2013/0117769 A1) discloses sensor API framework for cloud based applications.

Jung et al. (U.S. Publication No. 2013/0159418 A1) discloses sensor data acquisition system based on integration of terminal and cloud.
DIMITROVICH et al. (U.S. Publication No. 2015/0006966 A1) discloses cloud-based test execution on a test target.


The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181